Citation Nr: 0936401	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  04-26 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than June 30, 2003, 
for the grant of service connection for panic disorder and 
agoraphobia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel




INTRODUCTION

The Veteran served on active duty from December 1970 to 
December 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

1.  The Veteran was last denied service connection for a 
panic disorder by way of a rating decision issued in January 
1991, which he failed to perfect an appeal on.  It is, 
therefore, final.

2.  New and material evidence was before the RO within one 
year of the March 2002 rating decision.


CONCLUSION OF LAW

The criteria for an effective date of November 28, 2001, but 
no earlier, for the grant of service connection for panic 
disorder and agoraphobia are met.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5108, and 5110 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.156, 3.158, 3.160 and 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants an effective date of 
November 28, 2001, for service connection for panic disorder 
and agoraphobia, which represents a complete grant of the 
benefit sought on appeal as this is the date of the Veteran's 
claim to reopen as discussed in more detail below.  Thus, no 
discussion of VA's duty to notify and assist is necessary.

The Veteran originally sought entitlement to service 
connection for a disability manifested by a choking and 
fainting sensation in October 1976.  His claim was denied on 
the basis that there was no pathological disease for the 
symptoms in January 1977.  He was provided notice of the 
denial, and his appellate rights, that same month.  He did 
not perfect an appeal, and the decision became final.  

Subsequently, he attempted multiple times to reopen his claim 
for service connection for some type of psychiatric disorder 
manifested by choking, fainting and dizziness, which have 
been denied by the RO and twice by the Board, the last denial 
having been issued by the RO in January 1991.  It is noted 
that the Veteran filed a timely Notice of Disagreement, and a 
Statement of the Case was issued to the Veteran in December 
1991.  Rating actions are final and binding based on evidence 
on file at the time the Veteran is notified of the decision 
and may not be revised on the same factual basis except by a 
duly constituted appellate authority.  38 C.F.R. § 3.104(a).  
The claimant has one year from notification of a RO decision 
to initiate an appeal by filing a Notice of Disagreement with 
the decision.  The decision becomes final if an appeal is not 
perfected within the allowed time period.  38 U.S.C.A. 
§ 7105(b) and (c).  The Veteran did not file a timely 
substantive appeal (despite having an extension for filing 
one granted), and thus the rating decision issued in January 
1991 became final in February 1993 (the date the grant of 
extension letter told the Veteran he had until to file a 
substantive appeal).  

The current appeal arises from a claim filed by the Veteran 
on November 28, 2001, seeking to reopen his claim for service 
connection for panic disorder and attaching a November 2001 
VA mental health treatment note.  In March 2002, the RO 
issued a rating decision denying reopening of the Veteran's 
claim for service connection for a panic disorder finding the 
November 2001 VA mental health treatment note, although new, 
was not material.  In January 2003, the Veteran submitted VA 
Form 21-4138 indicating this was in reply to the March 2002 
rating decision "no 'new and material evidence to reopen 
claim for service connection for psychiatric disorder also 
claimed as panic disorder.'"  In this statement, he 
indicated he wished to amend that claim to change the claimed 
mental disability to read "PTSD" diagnosed at VA Medical 
Center Miami.  

The RO took this statement to be a new claim for service 
connection for posttraumatic stress disorder (PTSD) and 
issued the Veteran two notice letters.  In an April 2003 
statement, however, the Veteran replied:  "I am not 
reopening my claim for Psychiatric Disorder, Panic Attacks, 
but establishing PTSD as the same and part of the Psychiatric 
Disorder."  Subsequently the RO obtained VA treatment 
records for February 2002 through May 2003, including Mental 
Health Progress Notes.  A VA PTSD examination was conducted 
in June 2003 at which the examiner failed to find that the 
Veteran had sufficient symptomatology for a diagnosis of 
PTSD, but rendered an opinion that the Veteran did have a 
panic disorder with agoraphobia which the examiner stated had 
its onset during the Veteran's service.

In a July 2003 rating decision, therefore, the RO denied 
service connection for PTSD but granted service connection 
for panic disorder and agoraphobia.  The RO assigned an 
effective date of June 30, 2003, the date of the VA 
examination, stating that his claim did not request 
reconsideration for service connection for the previously 
denied panic disorder, but the VA examiner addressed this 
condition, and jurisdiction was accepted for reconsideration 
of this condition based on the VA examination as new and 
material evidence.  In September 2003, the Veteran disagreed 
with the assignment of June 30, 2003, as the effective date, 
arguing that it should be retroactive back to 1977 (when his 
claim was first filed).  He timely perfected his appeal in 
June 2004.  

In December 2007, the Board rendered a decision denying the 
Veteran an effective date earlier than June 30, 2003, for the 
grant of service connection for panic disorder and 
agoraphobia.  The Veteran appealed to the Court of Appeals 
for Veterans Claims (Court).  In March 2009, pursuant to a 
Joint Motion for Remand, the Court granted the motion and 
remanded the Board's decision.  In the Joint Motion for 
Remand, the parties agreed that the Board erred by failing to 
provide adequate reasons and bases as to whether it 
considered a January 2003 VA treatment note in determining 
that the evidence received after the March 2002 rating 
decision was issued but before it became final was not new 
and material pursuant to 38 C.F.R. § 3.156(b).  

The Veteran's claim is now before the Board for 
readjudication.  After considering the evidence of record, 
the Board finds that an effective date of November 28, 2001, 
but no earlier, is warranted.  

Applicable regulatory and statutory provisions stipulate that 
the effective date for an award of service connection based 
on a claim reopened after final disallowance will be the date 
of receipt of the application to reopen, or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 
3.400(r); see also 38 U.S.C.A. § 5110(a).  The Veteran's 
claim to reopen was received by VA on November 28, 2001.  The 
Board cannot look beyond the date the claim to reopen was 
received in considering the Veteran's claim.  See Rudd v. 
Nicholson, 20 Vet. App. 296 (2006); see also Leonard v. 
Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005) ("[A]bsent a 
showing of [clear and unmistakable error, the appellant] 
cannot receive disability payments for a time frame earlier 
than the application date of his claim to reopen, even with 
new evidence supporting an earlier disability date."). 

As previously determined, the previous denial of the 
Veteran's claim issued in January 1991 is final.  VA may 
reopen and review a claim that has been previously denied if 
new and material evidence is submitted by or on behalf of the 
Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

With claims to reopen filed on or after August 29, 2001, such 
as this one, "new" evidence is defined as evidence not 
previously submitted to agency decision makers and 
"material" evidence is evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claims sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  The evidence received 
subsequent to the last final rating decision, January 1991 in 
the present case, is presumed credible for the purposes of 
reopening a claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  

In the present case, the RO found in the March 2002 rating 
decision that the Veteran had not submitted new and material 
evidence to reopen his claim for service connection for a 
psychiatric disorder, also claimed as panic disorder.  
Although the medical evidence submitted by the Veteran with 
his claim to reopen contained a "notation" by his VA 
treating physician stating his medical opinion that there is 
a clinical background while in the US Army Service in 
Ethiopia on an Intelligence Unit assignment, the RO refused 
to find this medical opinion material as it was based on a 
history from the Veteran without review of any service 
records.  

The Board notes that the RO received VA treatment records 
relating to the Veteran's claim for a psychiatric disorder 
for the period of February 2002 to February 2004.  Although 
not associated with the claims file until June 2003, the 
records were constructively before the RO within the one-year 
appeal period.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(VA records are considered part of the record on appeal since 
they are within VA's constructive possession.).  
Consequently, they must be considered for the purpose of 
whether they constituted new and material evidence under 
38 C.F.R. § 3.156(b), and whether they must be considered in 
conjunction with the claim of November 2001.  See Muehl v. 
West, 13 Vet. App. 159, 160-61 (1999).

The Board notes that these treatment records contain mental 
health progress notes during the period of March 2002 and 
March 2003, including a May 2002 treatment notes that 
indicates the Veteran has a long life history of panic, PTSD 
and dysphoria since U.S. Army service in East Africa back in 
1972, and a January 2003 treatment note that indicates that 
Veteran has long term severely impaired admixture of PTSD, 
panic and dysthymia seemingly related to his two years of 
service in Ethiopia.  The issue raised in the Joint Motion 
for Remand is whether these treatment records are new and 
material evidence so that they would keep the March 2002 
rating decision from becoming final.  After considering this 
evidence, the Board answers that question in the affirmative.

It is clear that these VA treatment records are new evidence 
as they have not previously been before a VA adjudicator.  
Thus, the inquiry is whether said treatment records are 
material.  These treatment records show for the first time 
psychiatric diagnoses other than panic disorder.  In other 
words, they show diagnoses of posttraumatic stress disorder 
(PTSD) and dysthymia/dysphoria.  The Court has recently held 
in Clemons v. Shinseki, 23 Vet. App. 1 (2009), that the scope 
of a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record.  The Veteran requested in 
January 2003 that the RO amend his claimed mental disorder to 
be PTSD to which this new evidence directly relates.  Under 
Clemons, this claim was clearly not a new claim for service 
connection for PTSD, but was a continuation of the claim 
already before the RO.  Furthermore, the RO's 
recharacterization of the Veteran's claim in the March 2002 
rating decision as one for a psychiatric disorder rather than 
just a panic disorder is an indication that the Veteran's 
January 2003 statement should be taken as not a new claim, 
but as a request for reconsideration of his claim based on 
the new evidence of a diagnosis of PTSD as seen in the VA 
treatment records.  

In addition, the VA treatment records related the Veteran's 
diagnoses of PTSD, panic and dysthymia/dysphoria to his 
period of service in Ethiopia.  This positive nexus evidence 
raises a reasonable possibility of substantiating the claim.  
The June 2003 VA examination results further support this 
finding by also establishing that the Veteran's psychiatric 
disorder is related to his time in Ethiopia during his 
military service.  

Thus, when considering the record as a whole, the Board finds 
the VA treatment records from May 2002 and January 2003 are 
new and material and, therefore, barred the March 2002 rating 
decision from becoming final.  As the March 2002 rating 
decision was not final, the July 2003 rating decision is 
simply a readjudication of the outstanding issue of whether 
service connection for a psychiatric disability was 
warranted.  Therefore, the Board finds that the effective 
date of the grant of service connection for panic disorder 
and agoraphobia should be the date the Veteran's claim to 
reopen was received, in other words, November 28, 2001.  The 
Veteran's claim for an earlier effective date is, therefore, 
granted, but  only to that extent.

ORDER

Entitlement to an effective date of November 28, 2001, but no 
earlier, for the award of service connection for panic 
disorder and agoraphobia is granted.




____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


